Banke, Judge.
The appellant and two co-defendants, Antonio Robinson and L. C. Gibson, were found guilty of armed robbery. Robinson and L. C. Gibson filed a separate appeal, and their convictions were affirmed in Robinson v. State, 158 Ga. App. 54 (1981). Held:
1. The evidence was sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The trial court did not err in refusing to grant a continuance because of the absence of a fourth co-indictee, Cathy Landau. Although the appellant argued that Ms. Landau was an essential witness on his behalf and that he could not obtain a fair trial without her, he made no showing of the facts he expected to prove by her testimony. See Code Ann. § 81-1410; Davis v. State, 153 Ga. App. 433 (265 SE2d 351) (1980).
3. No ground for reversal resulted from the admission of police testimony to the effect that Ms. Landau had stated immediately upon her arrest that “they” had kidnapped and raped her and that “she was not a part of anything else.” This testimony was merely cumulative of other evidence directly establishing the appellant’s participation in the robbery. In the context of this other evidence, we find it highly probable that the testimony complained of did not contribute to the verdict. See Johnson v. State, 238 Ga. 59 (230 SE2d 869) (1976).
4. The court did not err in allowing into evidence statements which Robinson had made to police. Although Robinson was a co-conspirator, he was present and testified during the trial of the case, thus making himself available for cross examination. See Depree v. State, 246 Ga. 240 (1) (271 SE2d 155) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.

Arline S. Kerman, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Andrew Weathers, Assistant District Attorneys, for appellee.